Citation Nr: 9914962	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from July 1968 to May 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Los Angeles, 
California (hereinafter RO).


REMAND

Initially, the Board notes that the issue on appeal was 
adjudicated by the RO on the basis of whether new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for a skin 
disorder secondary to exposure to Agent Orange.  
Nevertheless, the Board finds that the veteran's claim of 
entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange as an original claim, 
rather than a claim to reopen.  Entitlement to service 
connection for a skin disorder secondary to exposure to Agent 
Orange was denied by an unappealed rating decision dated in 
July 1982.  Since that time, however, the VA has revised its 
regulations for adjudicating such disabilities, and 
therefore, the veteran need not present new and material 
evidence to reopen his claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993) (holding that "section 7104(b) does not 
preclude de novo adjudication of a claim, on essentially the 
same facts as a previously and denied claim, where an 
intervening change in law or regulation has created a new 
basis of entitlement to a benefit"), aff'd, 17 F.3d 368 
(Fed.Cir.1994); see also Routen v. West, 142 F.3d 1434 
(Fed.Cir.1998) (under appropriate circumstances intervening 
change in applicable law may entitle veteran to consideration 
of a claim, even though claim is based on essentially same 
facts as those in previously adjudicated claim), aff'd Routen 
v. Brown, 10 Vet. App. 183 (1997); Nehmer v. United States 
Veterans' Administration, et al., 712 F.Supp. 1404 (N.D. Cal. 
1989) (voiding all previous benefit denials pursuant to the 
former 38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) 
regulation). 

The veteran has submitted a private medical report from N. 
Anderson, M.D., dated in June 1996, that stated that 

[t]he questions (sic) that remains is 
whether he's had a possible Chloracne.  I 
feel that it could be consistent with his 
chronic recurrent Acne and folliculitis, 
but I also have to keep in mind that he 
has had a previous history of Acne 
vulgaris as a teenager.  However, I feel 
that Chloracne should be considered in 
his differential diagnosis of the Acne 
and folliculitis that he has had 
persistently.

In November 1998, Dr. Anderson stated that "we should 
obviously entertain the diagnosis of chloracne which is not 
usual (sic) for the exposure this individual would have had 
in Vietnam."  

Accordingly, this case is remanded for the following actions:

1.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature of any skin disorder which may be 
present, to include chloracne or other 
acneform disease consistent with 
chloracne.  All necessary tests and 
studies should be conducted, and all 
findings should be reported in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study; the examination report 
should reflect that such a review was 
made.  The examiner is requested to 
provide an opinion as to whether any 
current skin disorders are etiologically 
related to skin problems exhibited in 
service.  If chloracne or other acneform 
disease consistent with chloracne is 
present, the examiner should provide a 
medical opinion as to the date of onset 
of the skin disorder.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth for the record.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If the examination 
report is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998). "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Thereafter, the RO should adjudicate 
the issue on appeal as an original claim, 
rather than a claim to reopen.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


